      Case 3:19-cv-03641-LC-MAF Document 17 Filed 06/05/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

DARYLL GOODING,

      Petitioner,

v.                                         Case No. 3:19cv3641-LC/MAF

MARK S. INCH, Secretary,
Florida Department of Corrections,

      Respondent.
                      /

                                   ORDER

      This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge (ECF No. 15) that the petition for writ of

habeas corpus, filed pursuant to 28 U.S.C. § 2254, be denied. The parties

have been furnished a copy of the Report and Recommendation and have

been afforded an opportunity to file objections pursuant 28 U.S.C.

§ 636(b)(1). I have made a de novo determination of the objections filed.

      Having considered the Report and Recommendation, and the

objections thereto, I have determined the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation (ECF No. 15) is adopted and
      Case 3:19-cv-03641-LC-MAF Document 17 Filed 06/05/20 Page 2 of 2




incorporated by reference in this order.

      2. The Clerk shall enter judgment stating, “The petition for writ of

habeas corpus filed by Daryll Gooding pursuant to 28 U.S.C. 2254 is

DENIED. A certificate of appealability is DENIED and leave to appeal in

forma pauperis is also DENIED.”

      3. The Clerk shall close the file.

      DONE AND ORDERED this 5th day of June, 2020.


                              s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE
